DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites that the process includes a DMLS step after a melting of the metal powder.  IT is not clear from the claim what is happening.  Is the melting step an additional step, or is the melting step a melting that is a part of the DMLS?  Additionally, claim 2 recites that the metal powder is a Ti6Al4V powder.  IT is not clear what powder is used, as a powder with such a composition would tend to be an aluminide-vanadide compound and not a metal.  It is believed that this may be the result of a typographical error and that applicant is referencing the well known Ti-6Al-4V alloy.  
	Claim 3 depends from claim 1 and is also indefinite.  

per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v).
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  Applicant is further directed to MPEP 2173.05 (u).  The term “OV-1” is used to identify a part of applicant’s composition, and not as a source of a part of the composition.  Each one of claims 9-12 is indefinite because no proper identification is made as to what is the stationary phase. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1- 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandron, et al., “3D Printed metal columns for capillary liquid chromatography, Analyst, September 30, 2014 (hereinafter “Sandron”).
Regarding claim 1, Sandron teaches a method of making a chromatography column by 3D printing (see title, pp. 6343-6344).  Sandron teaches that the method uses computer aided design software to create intricate designs (See p. 6343).   Sandron teaches that the method uses SLM to print the column (see pp. 6344-6345).  Sandron teaches that a stastionary phase is then added to the interior channels (see p 6344).  Sandron etaches that one such approach used is to treat the material with an oxidation treatment of the metal, followed by silanisation treatment to create the stationary phase (p 6344).  Thus Sandron explicitly describes “pretreatment” of the channel prior to the coating.  Regarding wherein the metal column is “capable of separating a gas mixture into components,” this limitation is considered as an intended use of the structure.  The metal column used for chromatography matches all of the structures described and all of the processing described by applicant in the claim.  Alternately, this property is inherent in the column of Sandron.  The same material processed in the same way would have had the same properties inherently.  Applicant is directed to MPEP 2112.  
Regarding claim 2, Sandron teaches a SLM process is used (p. 6343-6344).  Sandron does not teach any sintering happens, thus meeting the limitation of a DMLS process.  
Regarding claim 3, Sandron teaches a channel inlet and outlet that are larger than the channels (See fig 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Sandron, in view of US 8,088,350 (hereinafter “Betz”).
Sandron is applied to the claims as stated in the rejection of claim 1. 
Regarding claim 9, Sandron does not teach adding OV-1 and dicumyl peroxide.  Sadnron teaches to add a stationary phase by adding a different set of chemicals to make a reversed phase silica (see o. 6344).
Betz teaches a polysilazane for chromatography (See title).  Betz teaches that the method creates the stationary phase on the capillary to enact separation of a fluid (Summary of the Invention), as is known in chromatography.  Betz teaches that the method reduces costs and allows for a variety of chromatography systems (col. 3).  
More specifically, Betz teaches examples of the process of generating the stationary phase (cols. 22-24 for example).  IN col 22-23, Betz teaches adding a mixture of PDMS and dicumyl peroxide along with other silicon-containing species.  Betz teaches that this forms a mass that does not hinder the fluid flow. 
It would have been obvious to one of ordinary skill in the art a t time of invention to have practiced the method of Sandron, and to have used the processes of Betz to establish the stationary phase, because Betz teaches that the methods are low cost (col. 3) and create a structure that porous and adsorbent (col. 23).  The combination of known elements in the art to achieve predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claims 10-11, Betz teaches overlapping compositions of the stationary phase materials (See cols. 22-23), establishing a prima facie case of obviousness for the claimed ranges. 


Allowable Subject Matter
No claims are allowable.  Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner finds that the prior art does not teach or fairly suggest the steps of acid etching with HCl by using pressurized N2 gas to flow into the channel, then coating with PHPS solution.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0173513 A1 teaches to make a GC column by additive manufacturing.  US 5,840,388 teaches to etch a glass capillary with HCl to prepare it for a coating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734